In an action to recover insurance benefits, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), entered December 21, 1990, which granted the motion of defendant Bernard Fleischer Associates, Inc., for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
We agree with the conclusion of the Supreme Court that the plaintiff failed to establish that it was in privity with the defendant Bernard Fleischer Associates, Inc. (hereinafter Fleischer), or that the parties were in a relationship sufficiently approaching privity. Thus, Fleischer may not be held liable for its alleged negligent misrepresentations to the plaintiff (see, Security Pac. Bus. Credit v Peat Marwick Main & Co., 79 NY2d 695; W. C. Humphreys, Inc. v Zurich Ins. Co., 54 Mise 2d 659). Thompson, J. P., Rosenblatt and Miller, JJ., concur.